

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) shall be effective as of the 24th day of
January, 2011 by and between ROBERT B. STURGES (“Employee”) and NEVADA GOLD &
CASINOS, INC., a Nevada corporation with headquarters in Houston, Texas
(“Employer” or “the Company”).


WHEREAS, Employer is in the business of developing, owning, and operating gaming
facilities and lodging and entertainment facilities in the United States; and


WHEREAS, the Employer and Employee are parties to that certain Employment
Agreement dated November 27, 2006, as amended on August 30, 2007, October 30,
2007 and January 23, 2008. (the “Original Employment Agreement”).


WHEREAS, the Original Employment Agreement expires, on January 23, 2011 and
shall be of no further force and effect after such date.


WHEREAS, the Employer and Employee have agreed to enter into a new Employment
Agreement on the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties agree as follows:


1.   EMPLOYMENT. Employee agrees to continue as the Chief Executive officer of
Nevada Gold and Casino Inc., under the terms and conditions of this Agreement.


2.   TERM. This Agreement is effective on January 24, 2011, and shall continue
as set forth herein.


3.   DUTIES AND TITLE. Employee’s title shall be that of Chief Executive
Officer. Employee shall have such powers and perform such duties as are
customarily performed by a Chief Executive Officer, including management
responsibility for all of the day to day operations of Employer. Employee shall
report to the Board of Directors of the Company. Employee shall perform his
duties to the best of his abilities and shall devote substantially all of his
working time to such duties.


4.   COMPENSATION. Employer hereby agrees to provide Employee with the following
compensation package which shall be reviewed annually by Employer’s Compensation
Committee:


(a). Salary. Employer shall pay Employee an annual salary in the amount of Four
Hundred and Twelve Thousand Dollars ($412,000) payable in the same manner as
Employer pays its other executive employees, less required state and federal
withholdings (the “Annual Salary”).


(b) Auto Allowance. Employer shall provide Employee with a monthly auto
allowance of Seven Hundred Fifty Dollars ($750.00).


(c) Vacation and Fringe Benefits. Employee shall be entitled to one (1) month
paid vacation each year. In addition, and subject to the terms of any plans or
policies governing such matters, Employee shall be entitled to receive (i)
contributions to Employer’s 401(k) and other retirement plans at a rate at least
as great as Employer contributes for its other senior executive employees; (ii)
major medical and health insurance; (iii) customary reimbursement for travel and
entertainment; (iv) actual reimbursement of Employee’s moving and relocation
expenses back to Miami, Florida upon the termination of Employee’s employment;
(v) housing in Employer’s furnished corporate apartment in Houston, Texas.


(d) Flight Reimbursement. Employee shall be provided a monthly allowance of
$1,200 for airline tickets for himself and his spouse in order to assist
Employee in maintaining contact with his family during his employment.
 
- 1 -

--------------------------------------------------------------------------------


 
(e) Performance Bonuses. Employee shall be eligible for yearly bonuses equal to
50% of his annual salary for achieving reasonable goals related to profitability
established in the first 30 days of the fiscal year by the Board of Directors
and/or the Compensation Committee.


(f) Stock Options. All Stock Options previously granted to Employee are subject
to the terms and conditions of Employer’s stock option plan.  


5.   TERMINATION AND COMPENSATION UPON TERMINATION.


(a) Termination without Cause by Employer. Employer may terminate Employee’s
employment at any time without Cause (as defined in Section 5(c) below) by
giving prior, written notice to Employee. In such case, Employer shall pay the
Annual Salary to Employee for a twelve month period following termination of
employment plus pro rata performance bonus, accrued vacation and fringe
benefits. Employer shall pay Employee, on the same pay dates on which and in the
same manner by which it pays its current employees. All stock options granted
but not vested at such time shall immediately become fully vested in Employee.
For purposes of calculating the performance bonus, if same is due to Employee in
the event of such termination, Employer shall apply the same percentage of
performance bonus paid in the fiscal year preceding the fiscal year during which
the termination becomes effective, prorated for the portion of the fiscal year
that transpired prior to the termination.


(b) Change of Control. Employee may terminate Employee’s employment in the event
of a “Change of Control” defined as the sale of substantially all of the
Employer’s assets, acquisition by a third party of more than 50% of Employer’s
stock, merger, or other business combination with an unaffiliated entity or
person. In the event of such a termination, Employer shall pay to Employee in a
lump sum an amount equal to twelve months Annual Salary plus pro rata
performance bonus, accrued vacation, and fringe benefits. In addition, all stock
options granted but not yet vested shall immediately become fully vested in
Employee. Employee must give notice of any termination under this subsection
within thirty (30) days of the occurrence of the event he believes gives rise to
a Change of Control. For purposes of calculating the performance bonus, if same
is due to Employee in the event of such termination, Employer shall apply the
same percentage of performance bonus paid in the fiscal year preceding the
fiscal year during which the termination becomes effective, prorated for the
portion of the fiscal year that transpired prior to the termination.


(c) Termination for Cause. Employer may terminate Employee’s employment for
“Cause” at any time. Such a termination shall be effective as specified by
Employer. In the event of a termination by Employer for “Cause,” Employee shall
be entitled only to his salary, accrued vacation, and fringe benefits through
the effective date of termination. Any unvested stock options shall be
forfeited. All stock options granted which have vested will be treated as
prescribed under Employer’s Stock Option Plan and the Stock Option Agreement.
“Cause” means: (i) the Employee’s conviction of, or entry of a plea agreement or
consent degree or similar arrangement with respect to, a felony, other serious
criminal offense or offense involving moral turpitude, or any violation of
federal or state securities law; (ii) Employee’s material violation of
Employer’s written policies; (iii) Employee’s material breach of this Agreement,
(iv) the final revocation, suspension, or impairment (after all applicable
appeals) of Employee’s gaming license in any jurisdiction in which Employer is
required to have a gaming license, or a finding (after all applicable appeals)
by any authority in any such jurisdiction that Employee is unsuitable to hold a
gaming license; or (v) Employee’s gross misconduct in the performance of
Employee’s duties hereunder. Any termination of the Employee’s employment by
Employer pursuant to this Section 5 (c) shall be communicated by a notice of
termination which shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision invoked. To exercise its right to terminate the
Employee pursuant to provisions (ii), (iii) or (v) of the definition of Cause,
Employer must first provide the Employee with 30 days’ time to correct the
circumstances or events that Employer contends give rise to the existence of
Cause under those provisions. The 30-day time period shall not begin to run
until the Board of Directors of Employer has given the Employee the opportunity
to meet with the Board (at which meeting at least a quorum of the Board is
present either personally or telephonically) to hear a specific explanation for
the Board of the circumstances or events the Board believes may fall within
provisions (ii), (iii) or (v) of the definitions of Cause.
 
- 2 -

--------------------------------------------------------------------------------


 
(d) Termination due to Inability to Perform Essential Functions. Employer may
terminate Employee’s employment if Employee becomes unable to perform the
essential functions of his position due to disability for a period greater than
six months despite any reasonable accommodation required by law. In the event of
a termination under this subsection, Employee shall be entitled only to his
salary, accrued vacation, and fringe benefits for a period of one (1) year
following the effective date of termination and thereafter to any benefits to
which Employee is entitled under the Company’s disability policy. In the case of
granted but unvested stock options, those unvested stock options which would
become vested within such one (1) year period shall become vested and the
remaining granted but unvested stock options shall be forfeited. Otherwise, the
stock options will be treated as prescribed under Employer’s Stock Option Plan
and the Stock Option Agreement.


6.  CONFIDENTIALITY, PROPERTY, COMPETITION, SOLICITATION.


(a)  Ownership. Employee agrees that all inventions, copyrightable material,
business and/or technical information, marketing plans, customer lists and trade
secrets which arise out of the performance of this Agreement are the property of
Employer.


(b)  Confidentiality. Except as is consistent with Employee’s duties and
responsibilities within the scope of his employment with Employer, Employee
agrees to keep confidential indefinitely, and not to use or disclose to any
unauthorized person, information which is not generally known and which is
proprietary to Employer, including all information that Employer treats as
confidential, (“Confidential Information”). Upon termination of Employee’s
Employment, Employee will promptly turn over to Employer all software, records,
manuals, books, forms, documents, notes, letters, memoranda, reports, data,
tables, compositions, articles, devise, apparatus, marketing plans, customer
lists and other items that disclose, describe or embody Confidential Information
including all copies of the Confidential Information in his possession,
regardless of who prepared them.


(c)  Non-competition. If Employee’s employment hereunder is terminated as a
result of the application of paragraph 5(c), then for a period of one (1) year
after the effective date of termination. Employee agrees not to compete,
directly or indirectly (including as an officer, director, partner, employee,
consultant, independent contractor, or more than 5% equity holder of any equity)
with Employer in any way concerning the ownership, development or management of
any gaming operations or facility within a 75-mile radius of any gaming
operations or facility with respect to which Employer (or any of its affiliates)
owns or renders substantial, paid, consulting or management services at the time
of termination. Notwithstanding the foregoing, this provision will not apply to
the metropolitan area of Las Vegas, Nevada.


(d)  Non-solicitation. Employee agrees not to solicit or recruit, directly or
indirectly, any management employee of Employer for employment during the one
(1) year period after termination of his employment relationship with Employer.


7.   NOTICES. All notices and communications shall be sent by certified mail,
return receipt requested, or by hand delivery, to the following parties:


If to Employee:     Robert B. Sturges
9550 Journey’s End Road
Coral Gables, Florida 33156
With a copy to:


If to Employer:      William J. Sherlock
Chairman of the Board
50 Briar Hollow Lane
Suite 500W
Houston, Texas 77027


With a copy to:     Ernest E. East
Chief Compliance Officer
Nevada Gold & Casinos, Inc
50 Briar Hollow Lane
Suite 500W
Houston, Texas 77027
 
- 3 -

--------------------------------------------------------------------------------


 
8.   Compliance with code section 409A. Any provision of this Agreement to the
contrary notwithstanding, all compensation payable pursuant to this Agreement
that is determined by Employer in its sole but reasonable judgment to be subject
to Section 409A of the Code shall be paid in a manner that Employer in its sole
but reasonable judgment determines meets the requirements of Section 409A of the
Code and any related rules, regulations or other guidance, even if meeting much
requirements would result in a delay in the time of payment of such
compensation. Any payments to Section 4 and Section 5(a), (b), (c), or (d) of
this agreement shall be made no later than two and one-half months after the
year in which the right to receive such amounts vest.


9.   GOVERNING LAW AND VENUE. This Agreement herein shall be construed,
regulated and administered under the laws of the State of Texas and of the
United States of America. Any lawsuit or other civil action brought arising from
or related to Employee’s employment with Employer or this Agreement shall be
brought and maintained in a state or federal court in Harris County, Texas,
Except that this provision does not preclude Employer from removing to federal
court any action filed by Employee and, to the extent permissible, Employee
hereby consents to such removal.


10. BINDING EFFECT AND ASSIGNMENT. This Agreement shall be binding on and inure
to the benefit of the respective parties hereto, their heirs, successors and
assigns. Subject to the provisions of Section 5(d), Employer may assign this
Agreement in connection with a merger, consolidation, assignment, sale or other
disposition of substantially all of its assets or business. This Agreement may
not be assigned by Employee.


11. MODIFICATION. This Agreement may not be amended in any manner without the
express, written consent of the parties hereto.


12. ENTIRE AGREEMENT. This Agreement supersedes all previous and contemporaneous
oral negotiations, commitments, writings and understandings between the parties
concerning the matters herein or therein.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on this 21st day of January, 2011.


EMPLOYER
 
EMPLOYEE
     
By: /s/ William J. Sherlock
 
/s/ Robert B. Sturges
William J. Sherlock
 
Robert Sturges
Chairman, Nevada Gold & Casinos, Inc
   


 
- 4 -

--------------------------------------------------------------------------------

 